Case 1:18-cv-02113-WTL-MJD Document 85 Filed 08/03/20 Page 1 of 1 PageID #: 623




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ESZTER PRYOR,                                    )
 JANE DOES 2-50,                                  )
                                                  )
                              Plaintiffs,         )
                                                  )
                         v.                       )     No. 1:18-cv-02113-WTL-MJD
                                                  )
 USA DIVING, INC.,                                )
 WILL BOHONYI,                                    )
                                                  )
                              Defendants.         )




                                            ORDER

        The Court hereby acknowledges the Notice of Withdraw of Counsel. [Dkt. 84.] The

 appearance of Stephen J. Estey on behalf of Plaintiffs is WITHDRAWN and TERMINATED.

        SO ORDERED.



        Dated: 3 AUG 2020




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record
 via email generated by the Court's ECF system.
